This action is in reply to the Amendments filed on 08/23/2021.
Claims 10, 13-14, 16, 18, 20-23, and 27-28 have been cancelled.
Claims 1, 5, and 8 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 08/23/2021, has been entered. Claim 1 has been amended. 

Objections to the Claims
The objections to the claims have been withdrawn pursuant Applicant’s cancellation of claim 16.
Rejections under 35 U.S.C. §112(b)
The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments and Applicant’s cancellation of claims 10, 13, 14, 21, 22, and 27.

Priority
The current Application claims priority from Provisional Application 62/361,392, filed 07/12/2016. Therefore, the instant claims receive the effective filing date of 07/12/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-receiving, by a computer based system and through a first graphical user interface (GUI), an initial mileage of the automobile; 
-calculating, by the computer based system, an estimated mileage of the automobile; 
-comparing, by the computer based system, the estimated mileage to a manufacturer's recommended maintenance schedule; 
-determining, by the computer based system and based entirely on the comparing, that the automobile is due for a service; 
-automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; 
-transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email; 
-receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; 
-receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching a specific service in the service bid database; 
-conducting, by the computer based system, a proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a 2competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid; 
-automatically generating, by the computer based system, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service; 
-transmitting, via the computer based system and through a customer device, the second message to the customer device, wherein the second message comprises at least one of a text message or an email; 
-selecting, via the computer based system and through the customer device, a selected service for the automobile; and 
-servicing the automobile with the selected service
The above limitations recite the concept of facilitating product (i.e. automobile) maintenance. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of servicing the automobile with the selected service is a process that, under their broadest reasonable interpretation, cover a commercial interaction.  For example, “servicing” in the context of this claim encompasses advertising, and marketing or sales activities.

Similarly, the limitations of receiving, by a computer based system and through a first graphical user interface (GUI), an initial mileage of the automobile; calculating, by the computer based system, an estimated mileage of the automobile; comparing, by the computer based system, the estimated mileage to a manufacturer's recommended maintenance schedule; determining, by the computer based system and based entirely on the comparing, that the automobile is due for a service; automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email; receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching a specific service in the service bid database; conducting, by the computer based system, a proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid; automatically generating, by the computer based system, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service; transmitting, via the computer based system and through a customer device, the second message to the customer device, wherein the second message comprises at least one of a text message or an email; and selecting, via the computer based system and through the customer device, a selected service for the automobile, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the receiving is by a computer based system and through a first graphical user interface (GUI), the calculating is by the computer based system, the comparing is by the computer based system, the determining is by the computer based system, the generating is done automatically by the 

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-receiving, by a computer based system and through a first graphical user interface (GUI), an initial mileage of the automobile; 
by the computer based system, an estimated mileage of the automobile; 
-comparing, by the computer based system, the estimated mileage to a manufacturer's recommended maintenance schedule; 
-determining, by the computer based system and based entirely on the comparing, that the automobile is due for a service; 
-automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; 
-transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email; 
-receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; 
-receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching a specific service in the service bid database; 
-conducting, by the computer based system, a proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response 
-automatically generating, by the computer based system, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service; 
-transmitting, via the computer based system and through a customer device, the second message to the customer device, wherein the second message comprises at least one of a text message or an email; 
-selecting, via the computer based system and through the customer device, a selected service for the automobile; and 
-servicing the automobile with the selected service.
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by [0038] of Applicant's specification – “Useful machines for performing the various embodiments include general purpose digital computers." Specifically, the additional elements of a computer based system, a first graphical user interface (GUI), automatically generating, a plurality of service provider devices, at least one of a text message or an email, a plurality of second GUIs, a service bid database, reducing a service provider's bid automatically and a customer device, are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of receiving data, calculating data, 

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.


Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Dependent claims 5 and 8, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 5 and 8 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 5 and 8 do not recite any further additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Thus, dependent claims 5 and 8 are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claim 1, dependent claims 5 and 8 analyzed individually and as an ordered combination, merely further define the commonplace 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2004/0249532 A1), as previously cited and hereinafter Kelly, in view of Baalu et al. (US 2013/0338873 A1), as previously cited and hereinafter Baalu.
	Regarding claim 1, Kelly discloses method for facilitating maintenance of an automobile, the method comprising: 
-receiving, by a computer based system and through a first graphical user interface (GUI), an initial mileage of the automobile (Kelly: [0022], [0036-0037], [0071], [0074], Fig. 11 - "the end-user communications device is a personal computer, connected to the internet ... the [computer based, see [0020]] system retrieves information from the database on the vehicle's mileage. This information includes the last known mileage of the vehicle ... Clicking the mileage 
-calculating, by the computer based system, an estimated mileage of the automobile (Kelly: [0038-0040] - "At step403 the [computer based, see [0020]] system determines the number of days elapsed since the last known mileage of the vehicle was determined ... At step 404 the system determines an estimate of additional mileage put on the vehicle according to Equation 1 where: AdditionalMileage=(days elapsed)x(avg. daily mileage ) ... The system then proceeds to step 405, where the vehicle's current mileage is estimated using E.quation2, where: Current Mileage=AdditionalMileage+LastKnownMileage ... The system then proceeds to step408and returns the estimate of the Current Mileage"); 
-comparing, by the computer based system, the estimated mileage to a manufacturer's recommended maintenance schedule (Kelly: [0031] - "At step 303 the [computer based, see [0020]] system compares the current mileage estimate from step 302 against a list of mileage-based service reminders with mileage-based reminder windows"); 
-determining, by the computer based system and based entirely on the comparing, that the automobile is due for a service (Kelly: [0031-0032] - "The [computer based, see [0020]] system compares the vehicle information to the service bulletin reminders to check if there is a matching service reminder for that vehicle and where the vehicles current mileage estimate is within the service window for the service bulletin reminder"); 
-automatically generating, by the computer based system, a second message containing a notification that lists the desired service (Kelly: [0032] - "At step 304 the [computer based, see [0020]] system generates a service bulletin reminder based on the vehicle's information, including the name and contact information of the vehicle's owner, as well as information 
-transmitting, via the computer based system and through a customer device, the second message to the customer device, wherein the second message comprises at least one of a text message or an email (Kelly: [0022], [0032-0033], [0058] - "At step 305 the [computer based, see [0020]] systems ends the service bulletin reminder (according to the preferred method of transmitting the reminder) to an identified recipient (typically the vehicle's owner...)" - "The reminder 700 is sent as an e-mail" - the end-user communications device is a personal computer, connected to the internet, and capable of receiving either e-mail, web based e-mail, or instant messenger (IM) messages");
-selecting, via the computer based system and through the customer device, a selected service for the automobile (Kelly: [0058] and Fig. 7 - “The message body 702 also includes scheduling instructions 707, which in the present example also includes a scheduling link 708 which is a hyperlink to a web site where the recipient can schedule service of the vehicle [i.e. selecting a selected service for the automobile]. In the presently preferred embodiment, the recipient of the service reminder message 700…would click on the scheduling link [i.e. selecting], which would connect a browser on the recipients computer [i.e. via the computer based system and through the customer device] to the scheduling web site”); and 
-servicing the automobile with the selected service (Kelly: [0071] and [0074] - “After selecting an available time slot the recipient may schedule the appointment [i.e. servicing the automobile with the selected service] by clicking on the schedule button 1109, which returns the 101 of FIG. 1 may send an e-mail survey with a link to a URL which, when clicked, produces a customer survey which…is specific to the recipient, the time and date of the scheduled service, and the type of service and promotions offered and used by the recipient  [i.e. servicing the automobile]”).
Kelly does not explicitly disclose automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email; receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching a specific service in the service bid database; conducting, by the computer based system, a proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid; and automatically generating, by the computer based system, a second message containing a notification that lists 
However, Baalu teaches determining a servicing need of a vehicle and receiving bids from service providers to render the servicing (Baalu: Abstract), including: 
automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule (Baalu: [0057], [0061 ], [0064], Fig. 2 - "The auction process may be triggered once the servicing need, or information relating to the servicing need, has been received by the auction module 206 (block 400) ... Non -limiting examples of where immediate servicing may be desired is ... general vehicle servicing ( e.g. servicing performed at certain mileage milestones) ... the request for bid [is] prepared");
transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email (Baalu: [0047], [0052], [0063-0064], Fig. 2 - "a request fora bid proposal may be made for VSPs within the default or user-defined geographic area ... the geographic area for an immediate service need may be restricted to a predefined radius ... Once the request for bid has been prepared, the request may be transmitted to one or more VSPs within the geographic area that are able to complete the service (block 412) ... The request for bid may be received by the VSP as an electronic mail message" - "Additional sources that may interface with the VCS 100 may include ... onboard GPS devices");
receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service provider limit 
receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching a specific service in the service bid database (Baalu: [0051-0052], [0054], [0058], [0066] - "the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider…The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention…The database(s) 204 may be updated with new or modified VSP information periodically…During, or after, the registration process, the VSP may create and update a VSP profile as described above which is stored in database 204 (block 302)." - "Based 
conducting, by the computer based system, a proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid (Baalu: [0051], [0057], [0066], Fig. 2 - "The auction process may be triggered once the servicing need, or information relating to the servicing need, has been received by the auction module 206 (block 400)...the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider. In operation, the range may be compared to bids from other vehicle service providers by the auction module 206 and the bid decremented based on the comparison and according to the decrement value defined by the service provider. The stored cost information (whether a specific cost or a range) may be used to automatically submit 
automatically generating, by the computer based system, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service (Baalu: [0071], [0073-0074], Fig. 2 - "Based on one or more parameters, the bids may be sorted by the auction module 206 (block 604). In some embodiments, the bids may be sorted by multiple parameters. For example, the bids may be sorted by bid amount and distance such that the one or more VSPs who are closest to the vehicle's location and who are cost effective (e.g. having the lowest bids) are presented to the vehicle occupant…VSP information, along with each bid, may be transmitted from the system 200 to the vehicle over network 134 (block 606) and presented to the vehicle occupant (block 608)").
It would have been obvious to one of ordinary skill in the art to include in the service notification method, as taught by Kelly, the ability to automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email; receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored 

Regarding claim 5, Kelly/Baalu teaches the method of claim l, further comprising requesting bids for the service from the plurality of service providers (Baalu: [0064] - "Once the request for bid has been prepared, the request may be transmitted to one or more VSPs within the geographic area that are able to complete the service (block 412)"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baalu with Kelly for the reasons identified above with respect to claim l.

Regarding claim 8, Kelly/Baalu teaches the method of claim l, further comprising requesting the manufacturer's recommended maintenance schedule from a manufacturer of the automobile (Kelly: [0078-0079], Fig. 7 - "the updating process 1300 can be automated and scheduled to check for updates periodically, or in response to an indication from the service bulletin server 1201 that updates are available" -as shown in Fig. 7, the service bulletins are manufacturer recommended).

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that the amended claims now recite “selecting, via the computer based system and through the customer device, a selected service for the automobile; and servicing the automobile with the selected service,” and as such, any aspect of claim 1 that the Examiner considers abstract is integrated into the practical application of “servicing the automobile with the selected service” (Remarks, pages 5-6).
Examiner respectfully disagrees. The limitations of selecting a selected service for the automobile and servicing the automobile with the selected service are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the selecting is done via the computer based system and through the customer device nothing in the claim element precludes the step from practically being performed by people. But for “the computer based system” and “the customer device” language “selecting” in the context of this claim encompasses advertising, and marketing or sales activities. Additionally, the additional elements of “the computer based system” and “the customer device” are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment as required by the 2019 PEG.

Rejections under 35 U.S.C. §103
	Applicant argues that the cited references fail to disclose or contemplate “selecting, via the computer based system and through the customer device, a selected service for the automobile; and servicing the automobile with the selected service” as amended, and thus the rejection should be withdrawn (Remarks, page 7).
	Examiner respectfully disagrees. Kelly discloses a recipient of an email notification from the system selecting [i.e. selecting, via the computer based system] a hyperlink on their computer screen [i.e. and through the customer device] for scheduling a particular service of a vehicle [i.e. a selected service for the automobile] (see Kelly, [0058] and Fig. 7). Kelly further discloses scheduling an appointment for said service of the vehicle and following the use of the service by the recipient [i.e. servicing the automobile with the selected service], the recipient filling out a customer satisfaction survey (see Kelly, [0071] and [0074]). In order for the recipient to fill out a customer satisfaction survey regarding the selected service, said service had to have occurred. 

Conclusion

-Grimaldi et al. (US 2016/0162817 A1) teaches an online task management system portal that enables vehicle managers and vehicle service providers to track, monitor, update, and communicate vehicle status information in substantially real-time during a generated vehicle reconditioning process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ARIELLE E WEINER/Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625